Name: High Authority: Decision No 1-65 of 3 February 1965 concerning notification of decisions on information to be obtained from or checks to be made on associations of undertakings for purposes of application of Article 65 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  business organisation;  information technology and data processing;  executive power and public service
 Date Published: 1965-02-15

 Avis juridique important|31965S0001High Authority: Decision No 1-65 of 3 February 1965 concerning notification of decisions on information to be obtained from or checks to be made on associations of undertakings for purposes of application of Article 65 of the Treaty Official Journal 027 , 15/02/1965 P. 0438 - 0439 Danish special edition: Series I Chapter 1965-1966 P. 0030 English special edition: Series I Chapter 1965-1966 P. 0034 Greek special edition: Chapter 08 Volume 1 P. 0058 Spanish special edition: Chapter 08 Volume 1 P. 0084 Portuguese special edition Chapter 08 Volume 1 P. 0084 DECISION No 1-65 of 3 February 1965 concerning notification of decisions on information to be obtained from or checks to be made on associations of undertakings for purposes of application of Article 65 of the Treaty THE HIGH AUTHORITY, Having regard to Articles 14, 15, 47, 48, 65 and 80 of the Treaty; Having regard to Decision No 22-60 of 7 September 1960 on the implementation of Article 15 of the Treaty (Official Journal of the European Communities of 29 September 1960, p. 1248/60); Whereas in Article 4 of Decision No 22-60 the High Authority laid down the procedure for the notifying of its decisions and recommendations; Whereas experience has shown that this provision needs to be supplemented where it is necessary to notify to all the member undertakings of an association decisions on information to be collected from or checks to be made on that association for purposes of application of Article 65 of the Treaty; Whereas the nature of the information and of the checks necessary for the application of Article 65 requires that notification of such decisions to the association itself should be effective as notification to all the member undertakings ; whereas the first paragraph of Article 48 expressly provides that the activities of the association must not be contrary to the provisions of the Treaty or to the decisions or recommendations of the High Authority ; whereas Article 65 (1) not only forbids undertakings to conclude agreements that may restrict competition, but also forbids associations of undertakings to take decisions having the like effect ; whereas it follows that all undertakings belonging to an association must bear responsibility for the actions of that association ; whereas this manner of notification could not be prejudicial to undertakings in view of the fact that they cannot by forming associations escape the obligations devolving upon them under the Treaty ; whereas, moreover, the legal safeguards afforded to undertakings by the Treaty and in particular the application of Article 36 thereof not affected by this manner of notification; Whereas the membership of an association may change without the High Authority's knowledge and whereas notification must be effective as notification to all undertakings which are members of the association at the date of adoption of the decision without it being necessary to enumerate them ; whereas undertakings are able to require the association to communicate the High Authority's decisions to them ; whereas it is necessary that the High Authority should know at all times what undertakings are members of an association; DECIDES: Article 1 1. Decisions on information to be obtained from or checks to be made on associations of undertakings for the purposes of Article 65 of the Treaty may be notified either to the individual undertakings or to their association either by registered post with acknowledgement of receipt, or by delivery against receipt to a person empowered to represent the association. 2. Notification in accordance with paragraph 1 shall be effective as notification to all undertakings which are members of the association at the date of adoption of the decision, without it being necessary to enumerate them therein. Article 2 All associations shall send to the High Authority a list of their member undertakings and shall inform it regularly of all changes therein. Article 3 This Decision shall be published in the Official Journal of the European Communities and shall enter into force on 15 March 1965. This Decision was considered and adopted by the High Authority at its meeting on 3 February 1965. For the High Authority The President Dino DEL BO